396 F.2d 503
Fred HENLEY, Appellant,v.WHELESS DRILLING COMPANY, Appellee.
No. 25157.
United States Court of Appeals Fifth Circuit.
June 7, 1968.

Chester A. Eggleston, Slavich & Garzotto, New Orleans, La., for plaintiff-appellant.
A. R. Christovich, Jr., Christovich & Kearney, New Orleans, La., for defendant-appellee.
Before BROWN, Chief Judge, DYER, Circuit Judge, and GARZA, District Judge.
PER CURIAM:


1
This is an Admiralty proceeding tried by the court below. The Appellant appeals from a judgment adverse to him. There are no legal questions presented, and the appeal is based solely on assignments of error with regard to the findings of fact made by the court below.


2
Henley, Plaintiff-Appellant, was working as a member of a casing crew on the Defendant-Appellee's submersible Oil Rig No. 15. While Henley and his crew were running a casing into the hole, it became necessary to move a piece of equipment called a "spider" from one position to another on the rotary table. This spider was a contraption which fitted around the pipe or casing and had a handle which protruded some three feet. Henley was injured when the handle on the spider struck his left leg and ankle.


3
There were numerous factual disputes, amongst which were the procedure by which the spider was removed, whether or not the handle was removable and should have been in this situation, the type of spider in use on that day, whether or not the spider used had a locking device, and whether or not the driller of the Appellee could have moved the spider at a slower speed and stopped it along the way.


4
Appellant-Plaintiff complains that the court below erred in failing to find that the Drill Barge "Rig No. 15" of the Appellee, on which he was working, was unseaworthy; that the driller employed by the Appellee was negligent; and in finding that the accident occurred solely because of negligence on the part of the Appellant.


5
We have read the record and find substantial evidence for the findings of fact made by the court, and they certainly were not clearly erroneous.


6
The findings of the court below, not being clearly erroneous, cannot be disturbed by this Court and must stand. McAllister v. United States, 348 U.S. 19, 75 S.Ct. 6, 99 L.Ed. 20.

The judgment is therefore

7
Affirmed.